Citation Nr: 0707852	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  94-41 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent 
for a duodenal ulcer with gastric distension.  

2.  Entitlement to a disability rating higher than 10 percent 
for arthritis of the cervical spine.  

3.  Entitlement to a disability rating higher than 10 percent 
for arthritis of the lumbar spine.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active duty from July 1971 to January 1975 
and from July 1975 to October 1986.  He also had inactive 
duty training with the Coast Guard Reserve from January 1975 
to July 1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 1998 by the 
Department of Veterans Affairs (VA) regional office (RO) 
which denied entitlement to a rating higher than 20 percent 
for the veteran's service connected duodenal ulcer with 
gastric distension, and also denied entitlement to TDIU.  The 
Board remanded the case in May 2000.  In July 2004, the 
veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge.  

In February 2005, the Board denied the veteran's claims.  The 
veteran then appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In November 2005, the Secretary 
of Veterans Affairs and the veteran, through his attorney, 
filed a joint motion which requested that the Board decision 
be vacated and the case be remanded.  In December 2005, the 
Court issued an order granting that motion.

In March 2006, the Board remanded the case for additional 
development.  The veteran has since perfected appeals of the 
ratings which the RO assigned to his service-connected lumbar 
and cervical spine disabilities.  

The Board notes that in the introduction to the March 2006 
remand the Board noted that the veteran had presented a 
petition to reopen a claim for service connection for a 
psychiatric disorder.  The Board referred that matter to the 
RO for appropriate action.  As of the current date, it 
appears that no such action has been taken.  Accordingly, the 
Board again refers that matter to the RO for appropriate 
action.  The Board notes that any notification provided to 
the veteran should meet the requirements set forth in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) and should notify him of the 
definition of new and material evidence, and what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  

The Board also notes that the veteran's representative has 
reported that the veteran has moved and is no longer within 
the jurisdiction of the RO in St. Petersburg.  The Board 
refers that matter to the RO for appropriate action, to 
include transfer of the claims file to a different RO, if 
appropriate.  

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

The Joint Motion and the Board's remand of March 2006 noted 
that one of the veteran's claim files was missing and, 
therefore, the Board instructed the RO to undertake efforts 
to reconstruct that claim file.  Subsequently, however, the 
RO located that missing claim file.  Accordingly, the 
instructions to reconstruct the claims file are now moot, and 
no additional action is necessary.

The Board further notes, however, that in an informal hearing 
representation dated in February 2007, the veteran's 
representative requested that the case again be remanded for 
several reasons.  The representative has reported that the 
veteran has requested a hearing before a Decision Review 
officer at the RO.  The Board notes that such a hearing must 
be scheduled and held at the RO.  Accordingly, remand to the 
RO is required.  

The veteran's representative has also requested that 
additional items of evidence be obtained, to include recent 
VA medical treatment records dated from July 2004 to the 
present date.  The Board notes that any recent record of 
treatment for the disabilities for which the veteran seeks 
higher ratings would be highly relevant.  Therefore, 
additional efforts to obtain those recent post-service 
records are required.   

The Board also concludes that VA has an additional duty to 
assist with the development of evidence as VA has not 
obtained evidence from the Social Security Administration 
regarding the veteran's claim for benefits administered by 
that agency because the agency may have relevant medical 
records in their files.  Efforts to obtain such records 
should be accomplished and documented.  The duty to assist is 
particularly applicable to records which are known to be in 
the possession of the Federal Government, such as military 
service department and SSA records.  See Counts v. Brown, 6 
Vet. App. 473 (1994).  Thus, the Board must obtain all of the 
records pertaining to the SSA decision as such records may be 
relevant to the claims for VA benefits.  See Collier v. 
Derwinski, 1 Vet. App. 413 (1991).  

VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  These 
records include but are not limited to military records, 
including service medical records; medical and other records 
from VA medical facilities; records from non-VA facilities 
providing examination or treatment at VA expense; and records 
from other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159 (2006).  

The representative has also requested that the veteran be 
afforded a disability evaluation examination.  The duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  The 
Board has noted that the veteran was afforded spine and 
stomach examinations by the VA in December 2003, however, 
more current examinations are needed to allow proper 
assessment of the current severity of the disorders.  In 
light of these factors, the Board concludes that additional 
examinations are warranted for the purpose of obtaining a 
more fully informed opinion.  

Finally, the Board notes that it does not appear that 
adequate notification has been performed with respect to the 
Veterans Claims Assistance Act (VCAA).  This is particularly 
true with respect to the claim for higher rating for 
arthritis of the lumbar spine.  A letter provided by the RO 
in June 2003 does not include all required information.  
Additional notification must be provided.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should add the veteran's name 
to the schedule of hearings to be 
conducted at the RO before a Decision 
Review Officer.  The veteran should be 
notified of the scheduled hearing at his 
latest address of record.  A copy of the 
notice provided to the veteran of the 
scheduled hearing should be placed in the 
record.

2.  The veteran should be provided with a 
current version of a VCAA letter which 
addresses each of the issues on appeal.  
The RO should obtain any evidence which 
the veteran specifies in response to that 
letter.  The RO should also obtain 
medical treatment records from the VA 
pertaining to treatment for the spine and 
ulcers from July 2004 to the present 
date.  Efforts should continue unless it 
is determined that the records do not 
exist or that further efforts to obtain 
them would be futile.  

3.  The RO should obtain from the SSA 
copies of all records pertinent to the 
veteran's claim for SSA disability 
benefits, as well as the medical records 
relied upon concerning that claim. VA 
must continue its efforts until all 
records are obtained or unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain them would be futile.  All efforts 
in obtaining the records should be 
documented.  If no such records exist, 
this should also be documented.  

4.  The veteran should be afforded a VA 
orthopedic examination for the purpose of 
assessing the severity of his service-
connected disabilities of the lumbar 
spine and cervical spine, and the effect 
of his service-connected disabilities on 
his ability to engage in activities of 
employment.  All required tests and 
studies should be accomplished.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  The examiner should 
comment on the functional limitations, if 
any, associated with the veteran's 
service-connected spine disorders.  The 
examiner should attempt to quantify the 
degree of additional impairment, if any, 
due to pain, during flare-ups or with 
extended use.  See DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995).  If the 
examiner determines that such an 
assessment cannot be made without 
examining the veteran during a flare-up, 
then arrangements should be made for such 
an examination.  

All findings necessary to evaluate the 
veteran's spine disorders under the 
revised Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating 
Episodes, as well as the new General 
Rating Formula for Diseases and Injuries 
of the Spine should be provided.  The 
examiner should state the range of motion 
of the veteran's spine, in degrees, 
noting the normal range of motion.  The 
examiner should also describe any 
incapacitating episodes (a period of 
acute signs and symptoms that requires 
bed rest prescribed by a physician and 
treatment by a physician) including the 
frequency and duration of any such 
episodes.  

The examiner should identify the 
limitations on activity imposed by the 
disabling conditions, viewed in relation 
to the medical history, and considered 
from the point of view of the veteran 
working or seeking work, with a full 
description of the effects of the 
disabilities upon his ordinary activity.  
The examiner should offer an opinion as 
to the extent to which the service-
connected disabilities impair the 
veteran's ability to engage in gainful 
employment.  A complete rationale should 
be provided for all opinions offered.  

5.  The veteran should be afforded a VA 
stomach examination to determine the 
current severity of his service-connected 
ulcer.  The claims folder should be made 
available to and reviewed by the examiner 
before the examination.  The RO must also 
furnish the examiner with a copy of the 
rating criteria for evaluating duodenal 
ulcers, found at 38 C.F.R. § 4.114, 
Diagnostic Code 7305 (2006).  The examiner 
should be requested to comment as to the 
presence or absence of each symptom and 
findings required under the rating 
criteria, and, where present, the 
frequency and/or severity of each symptom 
and finding.  The examination report must 
reflect that the examiner reviewed both 
the claims file and the rating criteria.


6.  The RO should review the examination 
reports to determine if they are in 
compliance with this REMAND.  If deficient 
in any manner, they should be returned, 
along with the claims file, for immediate 
corrective action.

7.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


